NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  KEVIN L. PERRY,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5125
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0525, Judge Nancy B. Firestone.
                 ______________________

              Decided: December 6, 2013
               ______________________

   KEVIN L. PERRY, of El Centro, California, pro se.

    DANIEL B. VOLK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were STUART F. DELERY, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
DEBORAH A. BYNUM, Assistant Director.
                 ______________________
2                                               PERRY   v. US



    Before RADER, Chief Judge, LOURIE, and PROST, Circuit
                          Judges.
PER CURIAM.
    Kevin L. Perry seeks review of a decision of the Unit-
ed States Court of Federal Claims dismissing his com-
plaint for failing to comply with the terms of a pre-filing
injunction imposed by the United States District Court for
the Southern District of California. Perry v. United
States, No. 12-525C, 2013 WL 2425118 (Fed. Cl. June 4,
2013). The injunction prevented Mr. Perry from filing a
new civil action in any federal court without meeting
certain requirements. See Perry v. Veolia Transp., No. 11-
cv-176, 2011 WL 4566449, at *10-11 (S.D. Cal. Sept. 30,
2011). Because the Court of Federal Claims did not abuse
its discretion in finding that (1) the injunction issued by
the district court extended to this case; (2) Mr. Perry
violated the terms of the injunction; and (3) dismissal was
appropriate in this case, we affirm.
                        BACKGROUND
    Mr. Perry began working for the County of San Diego,
California in August 1988. Perry, 2013 WL 2425118, at
*1. He later enlisted in the United States Army, in which
he served for four years. Id. Before he was honorably
discharged, Mr. Perry submitted an application for re-
employment to the County of San Diego. Id. Mr. Perry
was then reemployed by the County of San Diego from
1995-97. Id.
    In 2009, Mr. Perry submitted a complaint to the
United States Department of Labor against the County of
San Diego requesting referral to the United States De-
partment of Justice for alleged violations of the Veterans’
Reemployment Rights Act (“VRRA”), 38 U.S.C. §§ 2012-27
(1998). Perry, 2013 WL 2425118, at *1. The Department
of Labor concluded that Mr. Perry was not eligible for
protection and declined to recommend that the Depart-
PERRY   v. US                                             3



ment of Justice undertake litigation on Mr. Perry’s behalf.
Id.
     In 2011, Mr. Perry brought twelve causes of action
against Veolia Transportation Services, Inc. and First-
Group PLC arising from both a contract between the
County of San Diego and the defendants and Perry’s
termination from employment with one or both of the
defendants. Perry, 2011 WL 4566449, at *1. Following
the dismissal of that case, FirstGroup moved for an order
declaring Mr. Perry to be a vexatious litigant, which the
district court judge granted. Id. at *10. The district court
judge explained that “[i]t is time to ensure that Perry may
still pursue meritorious claims in federal court without
subjecting potential (and past) defendants to costly litiga-
tion of frivolous claims.” Id. The district court enjoined
Mr. Perry from filing any new civil actions in any federal
court of the United States without abiding by the terms of
its pre-filing order. Id. at *11.
    On August 20, 2012, Mr. Perry filed a complaint in
the Court of Federal Claims alleging that the County of
San Diego, California violated his rights under the VRRA
and “took his property rights when it did not immediately
reemploy him in the same position he had held prior to a
period of military service.” Perry, 2013 WL 2425118, at
*1. Mr. Perry requested an order directing the United
States Department of Labor to amend its referral to the
Department of Justice and an order directing the Attor-
ney General to provide Mr. Perry with legal representa-
tion. He also requested compensation of $20 million. Id.
at 2.
    The Court of Federal Claims never reached the merits
of Mr. Perry’s case and instead granted the Government’s
request for summary dismissal of Mr. Perry’s complaint
on the basis that Mr. Perry had not complied with the
terms of the pre-filing injunction entered by the district
court. Perry, 2013 WL 2425118, at *2. The trial court
4                                                PERRY   v. US



found that the injunction issued by the district court
extended to this case and found that dismissal was ap-
propriate given Mr. Perry’s violation of its terms. Id. The
Court of Federal Claims also held that even if the injunc-
tion did not bar Mr. Perry’s complaint, the court lacked
jurisdiction to entertain the allegations contained in the
amended complaint, so dismissal was also appropriate on
that alternative basis. Id. at *3. Mr. Perry has appealed
the Court of Federal Claims’ judgment.
                        DISCUSSION
    We review the Court of Federal Claims’ dismissal of a
complaint for violation of a district court’s pre-filing
injunction for an abuse of discretion. See Claude E.
Atkins Enters., Inc. v. United States, 899 F.2d 1180, 1183
(Fed. Cir. 1990); Marbly v. Wheatley, 87 F. App’x 535, 536
(6th Cir. 2004) (“When a litigant who is subject to an
injunctive pre-filing review requirement challenges the
district court’s application of such injunction, we review
the district court’s order under the abuse of discretion
standard of review.”).
     A court may dismiss a complaint filed by a vexatious
litigant that violates an injunctive order entered by
another court. Dantzler v. United States Equal Emp’t
Opportunity Comm’n, 810 F. Supp. 2d 312, 319 (D.D.C.
2011). In this case Mr. Perry does not attempt to argue
that his conduct was in compliance with the district
court’s injunctive order, and it is clear that it was not. In
fact, he did not even alert the court that he was subject to
a pre-filing injunction in his initial pleadings, although he
at least acknowledged it in response to the Government’s
motion. Since Mr. Perry does not dispute that he violated
the terms of the injunction issued by the district court,
the Court of Federal Claims did not abuse its discretion in
dismissing Mr. Perry’s claims.
    On appeal, Mr. Perry’s main arguments focus on chal-
lenging the district court’s authority in issuing the injunc-
PERRY   v. US                                              5



tive order. However, “[t]he proper course for a dissatisfied
litigant to redress legal errors is through appeal, not by
collateral attack on the judgment in a separate lawsuit.”
Ullman v. United States, 64 Fed. Cl. 557, 571 (2005).
Therefore, Mr. Perry cannot collaterally attack the validi-
ty of the district court’s injunction in proceedings in the
Court of Federal Claims. See Chicot Cnty. Drainage Dist.
v. Baxter State Bank, 308 U.S. 371, 376 (1940). The
proper course of action is for courts to require parties to
abide by the terms of pre-filing injunctions. Martin-
Trigona v. Shaw, 986 F.2d 1384, 1387-88 (11th Cir. 1993).
(“The injunction entered by the Connecticut district court
and upheld by the Second Circuit is a reasonable response
to the abusive litigation of [plaintiff] . . . and it will be
enforced in this circuit as it has been in others.”). Thus,
the Court of Federal Claims and this court need not
consider Mr. Perry’s challenges to the injunctive order.
    The Court of Federal Claims was correct to dismiss
the complaint against the Government because of Mr.
Perry failure to comply with the district court’s pre-filing
injunctive order. Since we affirm on that ground, we need
not consider whether the Court of Federal Claims had
subject matter jurisdiction to consider Mr. Perry’s claims.
                       AFFIRMED